ORDER
Considering the application for admission to the practice of law filed by petitioner, Jerry L. Settle, and the January 13, 2004 correspondence from the Director of Character and Fitness of the Committee on Bar Admissions, indicating that the Committee no longer- objects to the certification of petitioner for admission to the practice of law,
IT IS ORDERED that petitioner be and he hereby is granted admission to the practice of law in Louisiana.
/s/ Jeannette Theriot Knoll
Justice, Supreme Court of Louisiana